In an action to recover damages for personal injuries, the defendant and third-party plaintiff Greenman Bros, appeals from a judgment of the Supreme Court, Nassau County (Molloy, J.), dated March 21, 1986, which granted the third-party defendant-respondent’s motion for summary judgment dismissing the third-party complaint as against it.
Ordered that the judgment is affirmed, with costs.
The third-party plaintiff, having settled with the plaintiff and obtained its own release from liability, is not now entitled to claim contribution from the third-party defendant-respondent (see, General Obligations Law § 15-108 [c]). Nor may it circumvent this statutory prohibition by presenting its claim as one for indemnification (see, Salonia v Samsol Homes, 119 AD2d 394). Thompson, J. P., Weinstein, Lawrence and Eiber, JJ., concur.